RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206            2    In re Hurtado et al.                       No. 02-1187
    ELECTRONIC CITATION: 2003 FED App. 0312P (6th Cir.)
                File Name: 03a0312p.06                                        _________________
                                                                                  COUNSEL
UNITED STATES COURT OF APPEALS
                                                          ARGUED: Mark H. Shapiro, STEINBERG & SHAPIRO,
              FOR THE SIXTH CIRCUIT                       Southfield, Michigan, for Appellant. Joseph J. Bernardi,
                _________________                         KASIBORSKI, RONAYNE & FLASKA, Detroit, Michigan,
                                                          for Appellee. ON BRIEF: Mark H. Shapiro, STEINBERG
In re: JON REY HURTADO and X                              & SHAPIRO, Southfield, Michigan, for Appellant. Joseph J.
DENISE HURTADO,                     -                     Bernardi, KASIBORSKI, RONAYNE & FLASKA, Detroit,
                                                          Michigan, for Appellee.
                       Debtors. -
                                    -  No. 02-1187
________________________ -                                                    _________________
                                     >
                                    ,                                             OPINION
CHARLES J. TAUNT ,                  -                                         _________________
             Plaintiff-Appellee, -
                                    -                       KAREN NELSON MOORE, Circuit Judge. The defendant
            v.                      -                     Barbara Hurtado appeals the district court’s decision granting
                                    -                     summary judgment against her, in favor of the Trustee
                                    -                     Charles Taunt. Barbara Hurtado (“Hurtado”), the mother of
BARBARA HURTADO,
                                    -                     debtor Jon Rey Hurtado, was the recipient of a fraudulent
          Defendant-Appellant. -                          conveyance made by her son and her daughter-in-law, debtor
                                   N                      Denice Hurtado. The Hurtados eventually filed for Chapter
       Appeal from the United States District Court       7 bankruptcy protection in 1998.
      for the Eastern District of Michigan at Detroit.
     No. 00-74374—Gerald E. Rosen, District Judge.           On appeal, Barbara Hurtado claims that she was not an
                                                          “initial transferee” from whom the Trustee could recover a
                 Argued: July 31, 2003                    fraudulent conveyance under 11 U.S.C. § 550, because she
                                                          only distributed the funds according to the desires of the
         Decided and Filed: August 28, 2003               debtors. She therefore claims to be a “mere conduit” for the
                                                          funds, lacking the requisite legal dominion over the funds
Before: DAUGHTREY, MOORE, and SUTTON, Circuit             sufficient to be considered an initial transferee.
                   Judges.                                  The bankruptcy court agreed with Barbara Hurtado and
                                                          rendered summary judgment in her favor. The district court
                                                          reversed and granted summary judgment in favor of the
                                                          Trustee. We AFFIRM the district court’s judgment.


                            1
No. 02-1187                           In re Hurtado et al.      3    4    In re Hurtado et al.                        No. 02-1187

                     I. BACKGROUND                                   a check on their behalf. Throughout the period of this
                                                                     arrangement, Barbara Hurtado kept the debtors’ money
   Jon Rey Hurtado (sometimes referred to as Jon Rey) and            separate from her own and never spent any portion of it on
Denice Hurtado, who are married, are the debtors in this case.       herself. The funds from the sale of the debtors’ house and the
They filed for Chapter 7 bankruptcy protection on September          settled lawsuit against BCBS were depleted by mid-1996, two
9, 1998. Their debts were discharged on December 15, 1998.           years before the debtors declared bankruptcy. Barbara
The plaintiff in this case is Charles J. Taunt, the Trustee in the   Hurtado had held funds for the debtors for over three years.
underlying bankruptcy proceeding. The defendant, Barbara             No consideration was given in exchange for her aid.
Hurtado, is the mother of debtor Jon Rey Hurtado.
                                                                       Although Barbara Hurtado characterizes the funds as
   In the early 1990s, the two debtors incurred significant          always belonging to the debtors (and herself as a mere agent
financial obligations to various creditors. The creditors            at their direction), there was, of course, a reason why the
included Comerica Bank, which obtained a judgment on                 debtors insisted on having Barbara Hurtado take legal control
June 12, 1992, against the debtors in the amount of                  of the money. With Barbara Hurtado legally in control of the
$87,752.77, and the IRS, which was owed roughly $110,000             funds, the creditors had no access to them. The funds were
for taxes evidently dating back to 1990. Smaller debts were          not, for example, listed as the debtors’ assets on the 433-A
owed to the state of Michigan, Michigan National Bank, and           form filed with the IRS by the debtors in February 1996.
Cigna Bank.
                                                                       There is no question that the transfer of funds was done
   During the time in which the debtors were incurring these         deliberately to circumvent the creditors’ rights. Jon Hurtado
debts, they received two significant blocks of income. In            baldly admitted this in deposition. When asked why he gave
September 1992, the debtors sold their house and received            the funds to his mother to place in her account rather than his
proceeds of $83,247.93. In August 1995, the debtors settled          own, Jon Hurtado responded, “Well, several reasons.
a lawsuit against Blue Cross and Blue Shield (“BCBS”) for            Number one, I mean I’ve got creditors and creditors. I will
$130,795.00. Instead of going to the debtors’ creditors or into      just be very candid with you, you know, judgments and so
the debtors’ accounts, however, the funds went immediately           forth, and I needed to survive.” J.A. at 120 (Dep. Test. of Jon
to Hurtado’s mother, defendant Barbara Hurtado.                      Hurtado). Barbara Hurtado also knew that the money was
                                                                     being used to pay certain creditors, for she was the individual
  Barbara Hurtado deposited the checks into her savings              writing checks to them.
account at TNC Credit Union. Barbara Hurtado and her
husband Daniel were the only signatories on the account and             The Trustee filed a complaint to avoid and recover the
had exclusive control of the funds therein.                          transfer of conveyances and to revoke the debtors’ discharge
                                                                     in May 1999. The complaint was filed against the debtors as
   Although the funds stayed in Barbara Hurtado’s account,           well as Barbara Hurtado. The debtors were later dismissed
she spent them only at the direction of the debtors. The             from the action by the bankruptcy court, and that decision was
debtors used the funds to pay living expenses, which                 not appealed.
amounted to $4,000 a month, and to pay certain specific
creditors. When the debtors needed to pay some particular              The bankruptcy court granted Barbara Hurtado’s motion for
living expense, they would instruct Barbara Hurtado to write         summary judgment and denied the Trustee’s summary-
No. 02-1187                         In re Hurtado et al.     5    6       In re Hurtado et al.                                No. 02-1187

judgment motion, on the ground that Hurtado was not liable           The parties do not dispute that there has been a fraudulent
under 11 U.S.C. § 550. The bankruptcy court reasoned that         transfer under 11 U.S.C. § 544 in this case. Section 544
Barbara Hurtado never had sufficient control over the money       “allows the trustee to step into the shoes of a creditor in order
for liability to attach; instead, she was a mere conduit of the   to nullify transfers voidable under state fraudulent
funds. The district court reversed, finding that Hurtado was      conveyance acts for the benefit of all creditors.” Corzin v.
liable as an initial transferee under 11 U.S.C. § 550. The        Fordu (In re Fordu), 201 F.3d 693, 697 n.3 (6th Cir. 1999)
district court issued a limited remand in the case for            (quotation omitted); see also Mason v. Young (In re Young),
consideration of whether the statute of limitations barred the    238 B.R. 112, 114 (B.A.P. 6th Cir. 1999).
Trustee from recovering the portion of the funds that came
from the 1992 sale of the debtors’ home. On remand, the               At the time of the transfer, there were two provisions of
Trustee quickly conceded the issue. The bankruptcy court          Michigan law that potentially rendered the transfer fraudulent,
then entered a final judgment in favor of the Trustee on          namely M ICH. COMP. LAWS § 566.14 and § 566.17. Section
November 9, 2001, in the amount of the 1995 BCBS                  566.14 deems fraudulent any conveyance made by an
proceeds, and the district court affirmed. Hurtado appealed       insolvent debtor without a fair consideration; Section 566.17
to this court, raising solely the question of whether she is      deems fraudulent any conveyance made “with actual intent
liable under 11 U.S.C. § 550 with regard to the BCBS              . . . to hinder, delay, or defraud” any of a debtor’s present or
proceeds.                                                         future creditors. MICH. COMP . LAWS § 566.14, § 566.17
                                                                  (1998).1
                      II. ANALYSIS
                                                                     The debtors do not dispute that their conveyance of the
A. Standard of Review                                             BCBS funds to Barbara Hurtado was fraudulent under
                                                                  Michigan law. There is no doubt either that the conveyance
   “In a case which comes to us from the bankruptcy court by      was made to hinder the debtors’ creditors or that the debtors
way of an appeal from a decision of a district court, we          were insolvent and did not receive any reasonably equivalent
review directly the decision of the bankruptcy court. We          value in exchange for the transfer to Barbara Hurtado.
accord no deference to the district court’s decision; we apply    Because the conveyance was fraudulent under Michigan law,
the clearly erroneous standard to the bankruptcy court’s          11 U.S.C. § 544 vests the Trustee with the right to avoid the
findings of fact, and we review de novo the bankruptcy            transfer.
court’s conclusions of law.” Brady-Morris v. Schilling (In re
Kenneth Allen Knight Trust), 303 F.3d 671, 676 (6th Cir.
2002).
                                                                      1
B. The Power of Avoidance Under 11 U.S.C. § 544                          These statutes were repealed in 1998 when M ichigan passed the
                                                                  Uniform Fraudulent Transfer Act. Nevertheless, the changes made by
   Two provisions of the bankruptcy code are of particular        that Act are not material to this case. Conveyances that are made with
                                                                  actual intent to defraud creditors are still fraudulent under the new M ICH .
importance in this case, 11 U.S.C. § 544 and 11 U.S.C. § 550.     C O M P . L AWS § 56 6.34(1)(a) (1999), although the “badges of fraud” are
The former allows a Trustee to avoid certain types of             now explicitly listed in the statute, see § 56 6.34 (2) (1 999 ). Similarly,
fraudulent transfers; the latter empowers the Trustee to          conveyances made by an insolvent debtor without reasonably equivalent
recover the property transferred.                                 value received in exchange are still considered fraudulent under
                                                                  § 566.35 (1) (1999).
No. 02-1187                          In re Hurtado et al.        7   8     In re Hurtado et al.                         No. 02-1187

C. The Power of Recovery Under 11 U.S.C. § 550                       Because Barbara Hurtado received the funds directly from the
                                                                     debtors, it at first glance seems unquestionable that she must
  The disputed issue in this case is whether the Trustee can         be considered an initial transferee and that the Trustee be
recover the improper transfer under 11 U.S.C. § 550.                 allowed to recover from her. See First Nat’l Bank of
Although related conceptually, these two issues must be kept         Barnesville v. Rafoth (In re Baker & Getty Fin. Servs., Inc.),
analytically separate. See Suhar v. Burns (In re Burns), 322         974 F.2d 712, 722 (6th Cir. 1992) (explaining that “[a]n
F.3d 421, 427 (6th Cir. 2003) (explaining that “avoidance and        initial transferee is one who receives money from a person or
recovery are distinct concepts and processes” that “are              entity later in bankruptcy, and has dominion over the funds”);
addressed in two separate sections of the code”). Section 550        see also 5 COLLIER ON BANKRUPTCY ¶ 550.02[4][a], at 550-
provides as follows:                                                 18 (15th ed. 1996) (explaining that although “[t]he Code does
                                                                     not define the term[] ‘initial transferee’ . . . [g]enerally, the
  (a) Except as otherwise provided in this section, to the           party who receives a transfer of property directly from the
      extent that a transfer is avoided under section 544,           debtor is the initial transferee”).
      545, 547, 548, 549, 553(b), or 724(a) of this title, the
      trustee may recover, for the benefit of the estate, the           An initial transferee must have “dominion” over the funds
      property transferred, or, if the court so orders, the          to be an “initial transferee” under the statute. This point was
      value of such property, from —                                 emphasized by the Seventh Circuit in Bonded Financial
                                                                     Services, Inc. v. European American Bank, 838 F.2d 890 (7th
      (1) the initial transferee of such transfer or the             Cir. 1988). In Bonded, Michael Ryan was an insider of
           entity for whose benefit such transfer was                Bonded Financial Services and the full owner of his unrelated
           made; or                                                  business, Shamrock Hill Farm (“Shamrock”). On January 21,
      (2) any immediate or mediate transferee of such                1983, Ryan caused Bonded to send European American Bank
           initial transferee.                                       (“European”) a check for $200,000 with a note instructing
  (b) The trustee may not recover under section (a)(2) of            European to deposit the check in Ryan’s account. European
      this section from—                                             complied. Ten days later, on January 31, Ryan authorized
      (1) a transferee that takes for value, including               European to apply the $200,000 to a large debt Shamrock
           satisfaction or securing of a present or                  owed European. After Bonded (and Ryan) went bankrupt, the
           antecedent debt, in good faith, and without               Trustee sued European, claiming that European became the
           knowledge of the voidability of the transfer              initial transferee of the funds on January 21 because it was the
           avoided; or                                               payee of the check from Bonded. Although European did not
      (2) any immediate or mediate good faith transferee             receive any benefit from the funds until January 31, and until
           of such transferee.                                       that point was essentially “no different from a courier or an
                                                                     intermediary on a wire transfer,” id. at 893, the Trustee
11 U.S.C. § 550(a) & (b) (footnote omitted). As is plain from        argued that European (rather than Ryan) was the initial
its text, section 550(a)(1) holds initial transferees strictly       transferee. The Seventh Circuit rejected this argument,
liable for any fraudulent transfers they receive. See Christy        requiring that a party do more than merely touch the money
v. Alexander & Alexander of N.Y. Inc. (In re Finley, Kumble,         before becoming a “transferee”:
Wagner, Heine, Underberg, Manley, Myerson & Casey), 130
F.3d 52, 57 (2d Cir. 1997), cert. denied, 524 U.S. 912 (1998).
No. 02-1187                         In re Hurtado et al.        9   10       In re Hurtado et al.                                 No. 02-1187

  [W]e think the minimum requirement of status as a                 cash to a race track or a jewelry store.” Id. It was therefore
  “transferee” is dominion over the money or other asset,           the Bank, not Rice, that was the initial transferee.
  the right to put the money to one’s own purposes. When
  A gives a check to B as agent for C, then C is the “initial         Citing Bonded and Baker & Getty, Hurtado argues that she
  transferee”; the agent may be disregarded.                        too should not be considered an initial transferee, analogizing
                                                                    her situation to that of European in Bonded and Rice in Baker
Id. From January 21 until January 31, full control over the         & Getty. Because all of her actions were taken at the
funds remained with Ryan, who “was free to invest the whole         direction of the debtors, Hurtado argues that she was no more
$200,000 in lottery tickets or uranium stocks.” Id. at 894. In      than their agent, lacking the necessary dominion over the
contrast, while European technically held the money, it was         funds to be an initial transferee.2 While as a matter of raw
legally bound to follow Ryan’s instructions.                        power, she could have absconded with the debtors’ funds, she
                                                                    argues that the money in reality continued to belong to the
  The test Bonded created has come to be known as the               debtors.
dominion-and-control test, and has been “widely adopted.”
See Finley, 130 F.3d at 57-58. This court applied this test in
In re Baker & Getty, 974 F.2d at 712. In Baker & Getty,
Baker and Getty Financial Services (“B&G”) had been
formed by two individuals, Philip Cordek and Steven                      2
                                                                             Barbara Hurtado’s brief actually makes this argument in two
Medved. Cordek and one of B&G’s customers, Byron Rice,              different ways. It first argues that Hurtado lacked the requisite dominion
received a loan of $1.1 million from First National Bank. The       and contro l over the funds to be an initial transferee within the meaning
Bank, however, failed to secure the loan properly. It began         of § 55 0. It then goes on to argue that even if Hurtado is an initial
receiving payments from B&G accounts, including one of              transferee, she should be excused from the liability § 550 imposes under
$200,000 originating from the sale of a B&G airplane. In            principles of equity because she wa s a “mere co nduit” for the funds.
                                                                           These two arguments, however, are merely different sides of the same
exchange for the airplane, B&G received a $200,000 cashier’s        coin, as entities will be considered “mere conduits” if and only if they
check endorsed in blank. Cordek gave the check to Rice and          lack dom inion and co ntrol over the relevant funds. See, e.g., Christy v.
told Rice to apply it to the bank-loan indebtedness. Rice tried     Alexander & Alexand er of N .Y. Inc. (In re Finley, Kum ble, Wagner,
to apply the cashier’s check to the loan, but the Bank told         Heine, Underberg, Manley, Myerson & Casey), 130 F.3d 52, 57 (2d Cir.
Rice to deposit it into his account until it cleared. When the      1997) (joining “other circuits in adopting the ‘mere conduit’ test for
                                                                    determ ining who is an initial transferee”), cert. denied, 524 U.S. 912
check cleared, the money was given immediately to the Bank.         (1998); see also Bailey v. Big Sky Motors, Ltd. (In re Ogden ), 314 F.3d
We rejected the argument that Rice was the initial transferee,      1190, 1196 (10th Cir. 2002) (“Financial conduits are those entities that do
instead holding that the Bank was the initial transferee of the     not exercise ‘dominion and control’ over the funds.”).
cashier’s check. For while it was true “that as a matter of                W e believe the only question to be whether Hurtado is an initial
commercial law, Rice could have applied the endorsed                transferee within the meaning of § 550. To the extent that she is exempt
                                                                    from liability under § 5 50, it is because she d oes not fall under the
cashier’s check to any purpose he chose . . . in law the money      statutory definition of initial transferee; we reject Hurtado’s position that
was not his and he was simply acting at the direction of            equitable principles alone exempt her from the po tential statuto ry liability
Cordek.” Id. at 722. The money, we held, always belonged            in this case. Cf. Bonded Fin. Servs., Inc. v. European Am. Bank, 838 F.2d
to Cordek and not Rice, “even though as a matter of raw             890, 894 (7th Cir. 1988) (noting that while “some courts say that an agent
power, Rice could have violated his instructions and taken the      . . . is an ‘initial transferee’ but that courts may excuse the transferee from
                                                                    repaying using equitable powers,” such analyses are “misleading” and
                                                                    “introduce useless steps”).
No. 02-1187                          In re Hurtado et al.     11    12       In re Hurtado et al.                               No. 02-1187

   We reject Hurtado’s argument, finding her to be unlike the       had legal obligations to follow the commands of their
alleged initial transferees in Baker & Getty and Bonded. The        respective principals. See Baker & Getty, 974 F.2d at 722
results in Baker & Getty and Bonded turned on the distinction       (noting that “in law the money was not [Rice’s] and he was
between mere possession and ownership. The parties found            simply acting at the direction of Cordek”); Bonded, 838 F.2d
not to be initial transferees in both cases never had legal title   at 893 (pointing out that “[u]nder the law of contracts, the
to the funds; they merely possessed the funds and were acting       Bank had to follow the instructions that came with the
as agents for the principals, who retained legal right to the       check”). Here, Hurtado was not under any legal obligation to
funds. These cases stand for the proposition that a party is        follow the debtors’ directions. The funds placed in her
not to be considered an initial transferee if it is merely an       account were presumptively hers under Michigan law, see
agent who has no legal authority to stop the principal from         Muskegon Lumber & Fuel Co. v. Johnson, 62 N.W.2d 619,
doing what he or she likes with the funds at issue. See 5           622 (Mich. 1954) (noting “the rule that a bank deposit is
COLLIER ON BANKRUPTCY ¶ 550.02[4][a], at 550-18, 550-19             prima facie the property of the person in whose name the
(15th ed. 1996) (listing examples); see also Davis v.               deposit is made and that an adverse claimant must show a
Davenport (In re Davenport), 147 B.R. 172, 185-86 (Bankr.           clear and perfect title to it”), and there has been no evidence
E.D. Mo. 1992) (refusing to hold a debtor’s son liable as an        of some formal contractual arrangement that required her to
initial transferee, because although the debtor held funds in an    obey the debtors’ commands. Even if such an arrangement
account with his son’s name, the debtor had the authority to,       existed, it would have been void because it lacked
and did in fact, write checks on the account without his son’s      consideration, see Yerkovich v. AAA, 610 N.W.2d 542, 546
consent); Bumgardner v. Ross (In Re Ste. Jan-Marie, Inc.),          (Mich. 2000) (noting that “[a]n essential element of a contract
151 B.R. 984, 988 (Bankr. S.D. Fla. 1993) (holding a debtor’s       is legal consideration” and voiding a contractual agreement
bookkeeper not to be an initial transferee when she drafted         for lack of it), and because the very purpose of the contract
and cashed salary checks, because she was merely an agent of        would have been to carry out a fraudulent conveyance illegal
the business).                                                      under Michigan law, see Kukla v. Perry, 105 N.W.2d 176,
                                                                    183 (Mich. 1960) (noting that “where an illegal contract is
  Barbara Hurtado here was given legal title to the funds.          involved, the court will not enforce it or grant relief
This was, in fact, the very point of the fraudulent conveyance      thereunder”). Hurtado had control over the bank account in
— in order to insulate the debtors from the money (and thus         this case for a number of years, exercising control on many
from their creditors), legal title to the funds had to be turned    occasions to write checks on the account; she points to no
over entirely to Barbara Hurtado. Through this mechanism,           legal recourse that the debtors would have had if she had
the funds could no longer be considered assets of the debtors       chosen to use the funds to her own benefit. The fact that she
— note that, for example, this scheme enabled the debtors to        did not choose to use the funds in that manner in no way
avoid listing the funds on the 433-A form they filed with the       undercuts the fact that she had that ability.3
IRS in early 1996. The funds were placed in Hurtado’s bank
account (which the debtors could not access without going
through Hurtado). With that established, Barbara Hurtado                 3
                                                                          One case in particular is quite similar to this one and reaches the
had legal authority to do what she liked with the funds; she        same result we reach here. This case is 718 Arch St. Assocs., Ltd. v.
could have invested the funds in “lottery tickets or uranium        Blatstein (In re B latstein), 244 B.R. 290 (Bankr. E.D. Pa. 2000)
stocks.” Bonded, 838 F.2d at 894. This fact distinguishes           (“Blatstein I”), rev’d, 260 B.R. 698 (E .D. Pa. 2001) (“Blatstein II”). To
                                                                    protect his funds from credito rs, Eric Blatstein fraudulently con veyed his
both Bonded and Baker & Getty, where European and Rice              assets to his wife, Lori, who had engaged in no fraud or other
No. 02-1187                                 In re Hurtado et al.         13     14   In re Hurtado et al.                        No. 02-1187

  We believe it clear that Hurtado was vested with legal                        conveyance under Michigan law, her counsel responded, “I
authority to do what she liked with the funds, and so we reject                 don’t believe so, your Honor.” Having admitted that there
her argument that she was not an initial transferee. We add,                    was a fraudulent conveyance under Michigan law, Barbara
however, that Barbara Hurtado’s argument that she was never                     Hurtado cannot now argue that there was never any actual
really given legal control over the funds runs into an                          conveyance of the funds in question.
additional problem — it proves far too much. To the extent
that Barbara Hurtado alleges that she was never really given                                        III. CONCLUSION
the funds in question, she is not merely disputing her status as
an initial transferee — she is questioning whether there ever                     For the foregoing reasons, we hold that Barbara Hurtado
was a conveyance at all.4 Yet Barbara Hurtado never                             did have the requisite dominion and control over the disputed
contested the finding of a fraudulent conveyance, either in the                 funds as to make her an initial transferee subject to liability
bankruptcy or district courts, or in her appellate briefs to this               under 11 U.S.C. § 550. We therefore AFFIRM the judgment
court. Moreover, at oral argument, when asked whether there                     of the district court.
was a disagreement regarding whether there was a fraudulent


wrongdoing. Blatstein I, 244 B.R. at 292-93. At his direction, Lori spent
all of the funds. Blatstein II, 260 B.R. at 705. After Blatstein declared
bankruptcy, the question became whether Lori should be considered an
initial transferee within the meaning of 11 U.S.C § 550. The bankruptcy
court in Blatstein (like the bankruptcy court below in the case at b ar) held
that she was not an initial transferee, because she “lacked ‘dominion’ over
the monies in question.” Blatstein I, 244 B.R. at 303. Instead, she “was
mere ly a pawn who used the monies deposited into her accounts where
Blatstein directed her to do so.” Id. Stating that it would make no sense
for a mere pawn to be liable for Eric Blatstein’s fraud, the bankru ptcy
court found her no t to be an initial transferee. Id. The d istrict court in
Blatstein reversed, holding that Lori must be considered an initial
transferee. The district court noted that “Lori clearly had the right to put
the transferred funds to her own purpose” and held that it was irrelevant
that she “may or may not have exercised control” over the funds.
Blatstein II, 260 B.R . at 717. Concluding that “the ‘dominion and
control’ test is purely concerned with rights,” the district court held Lori
to be an initial transferee. Id. at 718. For the reasons explained above, we
think the reasoning of the district court in Blatstein more persuasive than
that of the Blatstein bankruptcy court.

    4
       In this regard, this case is quite unlike the prototypical dominion-
and-control case, where a party claims it is not an initial transferee
because some other party (which had legal authority over the funds) was
actually the initial transferee. Here, however, Barbara Hurtado is not
arguing that som e other party was the initial transferee; she is claiming
that there was never any transfer at all.